Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00662-CR

                               James Fuller FITZGERALD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-112
                     The Honorable N. Keith Williams, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and this cause is REMANDED to the trial court for a new trial.

       SIGNED July 30, 2014.


                                              _____________________________
                                              Karen Angelini, Justice